DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim limitation “not less than 100 degrees” in independent claims 1, 9 and 12 is objected. Applicant is requested to explain the situation where the angle is 180 degrees which meets the “not less than 100 degrees” limitation 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (20160254287) in view of Lee et al. (20150303099).
Regarding Claim 1, in Fig. 3, Wang et al. discloses an array substrate, comprising: a substrate 10 comprising a display region; a polysilicon layer 20 (see 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required low temperature polysilicon layer and the required angle in Wang et al. as taught by Lee et al. for faster response time (see paragraph 0002 of Lee et al.).
Regarding Claim 2, in paragraph 0039 of Lee et al., the angle between the sidewall 15and the bottom wall of the through hole ranges from 105 to 110 degrees.  
Regarding Claim 3, in paragraphs 0045 and 0048 of Wang et al, wherein the inorganic film group layer comprises a first gate insulating layer, a second gate insulating layer, and an interlayer dielectric layer, which are sequentially away from the polysilicon layer; a total thickness of the first gate insulating layer, the second gate insulating layer, and the 20interlayer dielectric layer is less than 740 nm.  
Regarding Claim 4, in paragraphs 0034 and 0048 of Wang et al., a thickness of the first gate insulating layer is less than 130 nm.  
Regarding Claim 5, in paragraphs 0034 and 0048 of Wang et al. n a thickness of the second gate insulating layer is less than 110 nm.  
25Regarding Claim 6, in paragraphs 0033 and 0043-0045 of Wang et al., a thickness of the interlayer dielectric layer is less than 500 nm.  
Regarding Claim 7, in Fig. 10 of Wang et al.,  the array substrate further comprises a first metal layer 110 and a second metal layer 130 sequentially away from the polysilicon layer; the first metal layer and the second metal layer are both 30located at the display region, the first metal layer is located between the first gate insulating layer and the second gate insulating layer, the second metal layer is located between the second gate insulating layer and the interlayer dielectric layer, and a projection region of the through hole on the substrate does not overlap with a projection region of the first metal layer and the second metal layer on the substrate.  
Regarding Claim 8, in Fig. 10 of Wang et al, the array substrate further comprises an organic layer 120, the organic layer is located on the inorganic film group layer and does not fill the through hole, the source/drain layer is located on the organic layer, and a thickness of the organic layer is less than 1500 nm.  
5Regarding Claim 9, in Figs. 3-10, Wang et al. discloses a method of manufacturing an array substrate, comprising: providing a substrate 10 comprising a display region; forming a polysilicon layer 20 on the substrate and located at the display region; forming an inorganic film group layer 30/50 on the substrate on which the polysilicon layer is formed; forming a through hole 53 on the inorganic film group layer, 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required low temperature polysilicon layer and the required angle in Wang et al. as taught by Lee et al. for faster response time (see paragraph 0002 of Lee et al.).
Regarding Claim 10, in Fig. 10 of Wang et al. the inorganic film group layer comprises a first gate insulating layer 301, a second gate insulating layer 302, and an interlayer dielectric layer 50, which are sequentially away from the polysilicon layer; the step of forming the inorganic film group layer on the substrate on polysilicon layer is formed comprises: depositing the first gate insulating layer on the substrate on which the polysilicon layer is formed, the first gate insulating layer 301 covering the low polysilicon layer;  25depositing the second gate insulating layer 302 on the first gate insulating layer; and depositing the interlayer dielectric layer 50 on the second gate insulating layer; wherein a total thickness of the first gate insulating layer, the second gate insulating layer, and the interlayer dielectric layer is less than 740 nm.  (see paragraphs 0033, 0034, 0039 and 0043-0045)
Regarding Claim 11, 30in Wang, the step of forming the through hole 53 on the inorganic film group layer further comprises: forming an organic layer 120 on the inorganic film group layer, wherein the organic layer does not fill the through hole, and a thickness of the organic layer is less than 1500 nm (especially see paragraph 0026)
Regarding Claim 12, in Fig. 10, Wang et al. discloses a display panel, comprising an array substrate, the array substrate comprising: a substrate 10 comprising a display region;  17a polysilicon layer 20 disposed on the substrate and located at the display region; an inorganic film group layer 30/50 disposed on the substrate and covering the l polysilicon layer, wherein the inorganic film group layer is provided with a 5through hole 53 the through hole is located above the polysilicon layer, and an angle between a sidewall and a bottom wall of the through hole appears to be larger than 90 degrees; and a source/drain layer 61/62 disposed on the inorganic film group layer, the source/drain layer covering the sidewall and the bottom wall of the through hole to be connected to the polysilicon layer.  Wang et al fails to disclose the limitations that the polysilicon layer is actually a low temperature polysilicon layer and the angle of the hole. However, Lee et al. discloses a via hole etching method where in Fig 5, paragraph 002, element 2 is a low temperature polysilicon layer and in paragraph 0039 the required angle is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required low temperature polysilicon layer and the required angle in Wang et al. as taught by Lee et al. for faster response time (see paragraph 0002 of Lee et al.).

Regarding Claim 13, in paragraph 0039 of Lee et al., the angle between the sidewall and the bottom wall of the through hole ranges from 105 to 110 degrees.  
Regarding Claim 14, in Wang et al, the inorganic film group layer comprises a first gate insulating layer 301, a second gate insulating layer 302, and an interlayer 15dielectric layer 50, which are sequentially away from the polysilicon layer; a total thickness of the first gate insulating layer, the second gate insulating layer, and the interlayer dielectric layer is less than 740 nm. (see paragraphs 0033, 0039, and 0043-0045)
Regarding Claim 15, in paragraphs 0033, 0039 and 0043-0045 of Wang et al. a thickness of the first gate insulating layer is less than 130 nm.  
20Regarding Claim 16, in paragraphs 0033,0039 and 0043-0045 of Wang et al. a thickness of the second gate insulating layer is less than 110 nm.  
Regarding Claim 17, in paragraphs 0033, 0039 and 0043-0045 of Wang et al. a thickness of the interlayer dielectric layer is less than 500 nm.  
Regarding Claim18, in Fig. 10 of Wang et al., the array substrate further 25comprises a first metal layer 110 and a second metal layer 130 sequentially away from the polysilicon layer; the first metal layer and the second metal layer are both located at the display region, the first metal layer is located between the first gate insulating layer and the second gate insulating layer, the second metal layer is located between the second gate insulating layer and the interlayer dielectric layer, and a 30projection region of the through hole on the substrate does not overlap with a projection region of the first metal layer and the second metal layer on the substrate.  
Regarding Claim 19, in Fig. 10 of Wang et al., the array substrate further comprises an organic layer 120, the organic layer is located on the inorganic film group layer and does not fill the through hole, the source/drain layer is located on the organic layer, 35 and a thickness of the organic layer is less than 1500 nm (especially see paragraph 0026) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/24/2021